Citation Nr: 1412327	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  99-15 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.   Entitlement to an initial rating in excess of 20 percent for degenerative joint disease (DJD) of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5. Entitlement to service connection for peripheral neuropathy of the left upper extremity, including as due to herbicide exposure; or alternatively, including as secondary to the service-connected diabetes mellitus, Type II. 

6. Entitlement to service connection for peripheral neuropathy of the right upper extremity, including as due to herbicide exposure; or alternatively, including as secondary to the service-connected diabetes mellitus, Type II.

7. Entitlement to service connection for hypertension, including as due to herbicide exposure; or alternatively, including as secondary to the service-connected right knee DJD and/or diabetes mellitus, Type II.

8. Entitlement to service connection for rash of the face and scalp, including as due to herbicide exposure; or alternatively, including as secondary to the service-connected diabetes mellitus, Type II.

9. Entitlement to service connection for erectile dysfunction (ED), including as due to herbicide exposure; or alternatively, including as secondary to the service-connected diabetes mellitus, Type II.

10. Entitlement to service connection for renal insufficiency (claimed as bladder condition), including as due to herbicide exposure; or alternatively, including as secondary to the service-connected diabetes mellitus, Type II.

11. Entitlement to service connection for a sinus disorder, including as due to herbicide exposure; or alternatively, including as secondary to the service-connected diabetes mellitus, Type II. 


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at Law


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970, including confirmed service from August 1968 to August 1969, during the Vietnam Era, in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

When this matter was most recently before the Board in April 2012, the Board denied a disability rating in excess of 20 percent for the Veteran's service-connected right knee disability; assigned/granted 10 percent disability ratings for the Veteran's service-connected left and right peripheral neuropathy of the lower extremities; and, denied service connection for a heart disorder.  Claims for entitlement to TDIU and service connection for peripheral neuropathy of the bilateral upper extremities, hypertension, rash of the face and scalp, gastroesophageal reflux disease (GERD), erectile dysfunction, renal insufficiency, and a sinus disorder were remanded for further development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

Pursuant to an April 2013 Joint Motion to Remand, the Court vacated and remanded the portion of the Board's decision regarding the issues of entitlement to increased ratings for his degenerative joint disease of the right knee and peripheral neuropathy of the left and right lower extremities.  The Board decision denying service connection for a heart disorder was not disturbed.  
 
Development as to the TDIU claim and service connection claims for peripheral neuropathy of the bilateral upper extremities, hypertension, rash of the face and scalp, erectile dysfunction, renal insufficiency, and a sinus disorder was conducted, although the Board finds that the Remand instructions were not adequately completed.  With respect to the Veteran's service connection claim for GERD, the Board notes that an April 2013 rating decision granted service connection for this disability.  As the Veteran has not appealed the effective date or rating assigned for this disability, this issue is no longer before the Board. 

The issues of entitlement to an earlier effective date and an increased rating for posttraumatic stress disorder (PTSD) beyond 30 percent has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Increased Ratings: 
DJD Right Knee, Peripheral Neuropathy Bilateral Lower Extremities

Pursuant to the April 2013 CAVC Joint Motion to Remand, the Board will remand for further development with respect to the Veteran's increased rating claims.  The Court essentially found that the September 2011 VA examination relied on by the Board to evaluate the Veteran's right knee disability was inadequate.   Regarding the Veteran's peripheral neuropathy of the bilateral lower extremities, the CAVC indicated that the Board did not adequately discuss potentially favorable evidence in its decision.  A January 2014 statement from the Veteran's attorney suggests there has been an increase in symptomatology since the Veteran's peripheral neuropathy was last evaluated in June 2012.  Therefore, the Board finds that the Veteran should be afforded new VA examinations in order to determine the current nature and severity of these service-connected disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Service Connection: Peripheral Neuropathy of Upper Extremities, Hypertension, Rash, ED, Renal Insufficiency, Sinus Disorder; TDIU-

VA Opinions-  The Board has reviewed the June 2012 and May 2013 VA examinations and opinions, and July 2013 addendum opinions obtained in response to the April 2012 BVA Remand.  However, many of the VA medical opinions requested have still not been provided.  

The TDIU opinion does not consider all of the Veteran's service-connected disabilities in combination as requested in the BVA Remand.  The VA examiner also failed to provide an opinion as to whether any of the Veteran's claimed service connection disorders are related to his conceded in-service herbicide exposure.  Moreover, although an opinion were provided addressing the question of secondary service connection with respect to his rash and sinus claims, secondary opinions (addressing both causation and aggravation) regarding the other disorders were not provided. Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report for addendum or additional examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

SSOC- Notwithstanding the foregoing, a review of the claims file, to include Virtual VA (VVA) and Veterans Benefits Management System (VBMS) fails to show that the AOJ has reconsidered the above issues since conducting the June 2012 and May 2013 examinations.  The RO/AOJ did not readjudicate these claims or promulgate a supplemental statement of the case (SSOC).  There is also no indication that the Veteran or his attorney waived AOJ consideration of this evidence.  

Corrective VCAA Notice-  With respect to his claims for peripheral neuropathy of the upper extremities, hypertension, rash, ED, renal insufficiency, and sinus disorder, the Board notes that corrective VCAA notice which addresses his claims as they relate to herbicide exposure should be sent to the Veteran.  Moreover, with respect to his sinus disorder and hypertension claims, additional notice should be sent which addresses his claims for these disorders as they relate to his service-connected diabetes mellitus and degenerative joint disease of the right knee.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrective VCAA notice pertaining to the issues of peripheral neuropathy of the upper extremities, hypertension, rash, ED, renal insufficiency, and sinus disorder, to include as secondary to herbicide exposure.  

The notice should additional address his secondary claims for peripheral neuropathy of the upper extremities, rash of the face and scalp,  ED, renal insufficiency, and a sinus disorder, secondary to service-connected diabetes mellitus; and hypertension secondary to service-connected right knee degenerative joint disease and/or diabetes mellitus.

2. Schedule the Veteran for an examination to determine the current nature and extent of his right knee disability.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

Any testing deemed necessary should be performed, including X-rays and appropriate range of motion studies.  The range of motion of the Veteran's right knee disability should be set forth in degrees.  

The examiner should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should additionally address whether:

* the Veteran suffers from anklyosis of the knee;

* the Veteran experiences subluxation or instability of the right knee disability (mild, moderate, or severe).

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

3.  Schedule the Veteran a VA neurological examination to determine the current severity of his peripheral neuropathy of the bilateral lower extremities. The claims file must be made available for review prior to the examination. A notation to the effect that this record review took place should be included in the report of the examiner. Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. The examiner should identify the nerve group(s) involved. He or she should also indicate whether the Veteran experiences mild, moderate, moderately severe, or severe incomplete paralysis or complete paralysis of the affected nerve group(s).

4.  Return the Veteran's claims file to the examiner who conducted the Veteran's VA examinations in June 2012 and May 2013, or to a qualified medical professional if the examiners are unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  

The VA examiner should thoroughly review the Veteran's VA claims file, to include the Veteran's service treatment records in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report. 

The VA examiner is requested to specifically address the following:

(a) Peripheral Neuropathy Left Upper Extremity: (1) whether it is at least as likely as not (a 50 percent probability or greater) that disorder(s) had its onset during active duty or is otherwise shown to be related to the Veteran's military service.  The examiner should also indicate whether such diagnosed disorder is etiologically related to the Veteran's presumed exposure to herbicides in service.  (2) The examiner should also provide an opinion as to whether the Veteran's peripheral neuropathy of the left upper extremity was caused or aggravated by the Veteran's service-connected diabetes mellitus. 

(b) Peripheral Neuropathy Right Upper Extremity: (1) whether it is at least as likely as not (a 50 percent probability or greater) that disorder(s) had its onset during active duty or is otherwise shown to be related to the Veteran's military service.  The examiner should also indicate whether such diagnosed disorder is etiologically related to the Veteran's presumed exposure to herbicides in service.  (2) The examiner should also provide an opinion as to whether the Veteran's peripheral neuropathy of the right upper extremity was caused or aggravated by the Veteran's service-connected diabetes mellitus. 

(c) Hypertension: (1) whether it is at least as likely as not (a 50 percent probability or greater) that disorder(s) had its onset during active duty or is otherwise shown to be related to the Veteran's military service.  The examiner should also indicate whether such diagnosed disorder is etiologically related to the Veteran's presumed exposure to herbicides in service.  (2) The examiner should also provide an opinion as to whether the Veteran's hypertension was caused or aggravated by the Veteran's service-connected diabetes mellitus. (3) The examiner should also provide an opinion as to whether the Veteran's hypertension was caused or aggravated by the Veteran's service-connected degenerative joint disease of the right knee.

(d) Rash of Face and Scalp: whether it is at least as likely as not (a 50 percent probability or greater) that disorder(s) had its onset during active duty or is otherwise shown to be related to the Veteran's military service.  The examiner should also indicate whether such diagnosed disorder is etiologically related to the Veteran's presumed exposure to herbicides in service.  

(e) Erectile Dysfunction: (1) whether it is at least as likely as not (a 50 percent probability or greater) that disorder(s) had its onset during active duty or is otherwise shown to be related to the Veteran's military service.  The examiner should also indicate whether such diagnosed disorder is etiologically related to the Veteran's presumed exposure to herbicides in service.  (2) The examiner should also provide an opinion as to whether the Veteran's ED was caused or aggravated by the Veteran's service-connected diabetes mellitus. 

(f) Renal Insufficiency: 1) whether it is at least as likely as not (a 50 percent probability or greater) that disorder(s) had its onset during active duty or is otherwise shown to be related to the Veteran's military service.  The examiner should also indicate whether such diagnosed disorder is etiologically related to the Veteran's presumed exposure to herbicides in service.  (2) The examiner should also provide an opinion as to whether the Veteran's renal insufficiency was caused or aggravated by the Veteran's service-connected diabetes mellitus. 

(g) Sinus Disorder: whether it is at least as likely as not (a 50 percent probability or greater) that disorder(s) had its onset during active duty or is otherwise shown to be related to the Veteran's military service.  The examiner should also indicate whether such diagnosed disorder is etiologically related to the Veteran's presumed exposure to herbicides in service.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the disorder (i.e., a baseline) before the onset of the aggravation.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5. An addendum opinion should be obtained to determine whether he is unemployable solely due to his service-connected disabilities (PTSD, right knee, diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, GERD, and scar of right knee), either when considered separately or in combination.

The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for employment in light of his past employment experience. The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

6.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

